968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIVE AMERICANS FOR A CLEAN ENVIRONMENT, et al., Appellants,v.U.S. NUCLEAR REGULATORY COMMISSION, et al.
No. 92-5133.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto and the reply, it is


2
ORDERED that the appeal and the motion for summary affirmance be dismissed as moot.   We note that when a case filed in the district court should have been filed in the court in the first instance, a transfer is generally in order.   See 28 U.S.C. § 1631.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.